DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments / amendments filed 17 November 2020 addressing the previous 112(a) and 112(b) rejections have been fully considered. In response, the previous rejections are withdrawn.
The previous prior art rejection of claim 21 over Copeland in view of Netzel is overcome by the amendments, specifically the functional limitation required by the recitations “in an unworn state of the wearable nose, the annular surface of the body is spaced from the shoulder of the second section of the housing, and in a worn state of the wearable nose, the annular surface of the body abuts the shoulder while the wearable nose maintains a sealing engagement with the outer portion of the bearing”. 
The previous prior art rejection of claim 30 over Copeland in view of Netzel is overcome by the amendments, specifically the functional limitation required by the recitations “in an unworn state of the wearable nose, the annular surface of the piston ring is spaced from the shoulder of the second section of the housing, and in a worn state of the wearable nose, the annular surface of the piston ring abuts the shoulder while the wearable nose maintains a sealing engagement with the outer portion of the bearing”.

The previous prior art rejection of claim 30 over Spencer in view of Netzel is overcome by the amendments, specifically the functional limitation required by the recitations “in an unworn state of the wearable nose, the annular surface of the piston ring is spaced from the shoulder of the second section of the housing, and in a worn state of the wearable nose, the annular surface of the piston ring abuts the shoulder while the wearable nose maintains a sealing engagement with the outer portion of the bearing”.

Claim Objections
Claims 25-28, 34, 36, and 37 are objected to because of the following informalities:   
In claim 25, lines 1-2, “outer portion of the bearing” should be changed to --second portion-- (to improve the formality of the claim - see claim 24 reciting “a labyrinth seal having… a second portion defined by the outer portion of the bearing”). 
In claim 25, line 2, “labyrinth seal” should be changed to --first portion-- (to improve the formality of the claim - see claim 24 indicating “labyrinth seal” as representing the interaction between “second portion” and “first portion”).
In claim 27, last line, --including the labyrinth seal-- should be added after “seals” (to improve the formality of the claim).
In claim 34, lines 1-2, “outer portion of the bearing” should be changed to --second portion-- (to improve the formality of the claim - see claim 33 reciting “a labyrinth seal having… a second portion defined by the outer portion of the bearing”). 
In claim 34, line 2, “labyrinth seal” should be changed to --first portion-- (to improve the formality of the claim - see claim 33 indicating “labyrinth seal” as representing the interaction between “second portion” and “first portion”).
claim 36, last line, --including the labyrinth seal-- should be added after “seals” (to improve the formality of the claim).
Claims 26, 28, and 37 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “biasing member” (claims 22 and 31).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “biasing member”: a wave spring (470b - Figure 7).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29 and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 29, the limitation recited as “another section” renders the claim indefinite since it is unclear if it is referring to the antecedent limitation “second section” (claim 21) or introducing a new element / limitation.

In claim 38, the limitation recited as “another section” renders the claim indefinite since it is unclear if it is referring to the antecedent limitation “second section” (claim 30) or introducing a new element / limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland et al. (US 2017/0058697 - hereafter referred to as Copeland; previously cited).
 
In reference to claim 39 
Copeland discloses:
A method of sealing a bearing cavity of a bearing housing (60) of a gas turbine engine from an environment (see annotated Copeland Figure 1 below showing an environment) outside the bearing cavity, the bearing cavity containing a bearing, the method comprising:
rotating an inner portion (see annotated Copeland Figure 1 below showing an inner portion) of the bearing relative to an outer portion (20) of the bearing;
damping movements of the bearing relative to the bearing housing by squeezing a film of lubricant disposed within a gap (90) between an outer surface of the outer portion of the bearing and an inner surface of a first section (i.e., the section of housing 60 apart from the identified “shoulder”) of the bearing housing facing the outer surface of the outer portion of the bearing; and
sealing the bearing cavity from the environment with a wearable nose (see annotated Copeland Figure 1 below showing a nose, which is delimited by the gray line)(note: any material / element is wearable) biased (i.e., due to compression) in abutment against the outer portion of the bearing; and
wearing (note: wearing necessarily occurs between elements that interface with each other) the wearable nose from an unworn state (i.e., a state in which wearing has not yet occurred) with the movements of the bearing relative to the bearing housing until the wearable nose reaches a worn state (i.e., a state in which a small degree wearing has occurred but the mutual relationship between the elements of Figure 1 is maintained) in which an annular surface of a piston ring (see annotated Copeland Figure 1 below showing a piston ring, which is delimited by the gray line) from which the wearable nose protrudes becomes in abutment (see Copeland Figure 1) against a shoulder (see annotated Copeland Figure 1 below showing a shoulder) defined by a second section (i.e., the section of housing 60 corresponding with the identified “shoulder”) of the bearing housing.

    PNG
    media_image1.png
    329
    473
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    308
    287
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 21, 22, 24, 30, 31, 33, and 35 are allowed.
The following is a statement of reasons for allowance: the prior art neither anticipates nor renders obvious the combination of limitations that includes “in an unworn state of the wearable nose, the annular surface of the body is spaced from the shoulder of the second section of the housing, and in a worn state of the wearable nose, the annular surface of the body abuts the shoulder while the wearable nose maintains a sealing engagement with the outer portion of the bearing” (claim 21), “in an unworn state of the wearable nose, the annular surface of the piston ring is spaced from the shoulder of the second section of the housing, and in a worn state of the wearable nose, the annular surface of the piston ring abuts the shoulder while the wearable nose maintains a sealing engagement with the outer portion of the bearing” (claim 30).
Claims 25-28, 34, 36, and 37 would be allowable if amended to overcome the claim objections set forth in this Office action.
Claims 29 and 38 would be allowable if amended to overcome the 112(b) rejections set forth in this Office action.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

	/J. Todd Newton/             Primary Examiner, Art Unit 3745